Case 5:13-cr-00009-WTM-BWC Document 94 Filed 08/03/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
WAYCROSS DIVISION
UNITED STATES OF AMERICA
Vv. CASE NO. CR513-009

RUSSELL JAY NEWELL,

Defendant.

eee ee ee 8

 

ORDER
Before the Court is Defendant Russell Jay Newell’s Motion for
Compassionate Release (Doc. 87), which the Government opposes
(Doc. 88). For the following reasons, Defendant’s motion (Doc. 87)
is DENIED.
BACKGROUND
In July 2013, Defendant pleaded guilty of possession of a
firearm by a convicted felon/armed career criminal and possession
with intent to distribute methamphetamine. (Doc. 27.) Defendant
was sentenced to 188 months’ imprisonment. (Doc. 39.) According to
the BOP website, Defendant is currently incarcerated at the
Danbury Federal Correctional Institution (“FCI”) in Danbury,
Connecticut with a projected release date of December 18, 2026.

See BOP Inmate Locator, Federal Bureau of Prisons,

 

https://www.bop.gov/inmateloc/ (last visited on August 3, 2020).
ANALYSIS
Defendant seeks compassionate release due to the COVID-19

pandemic. (Doc. 87 at 2.) Defendant contends that his history of
Case 5:13-cr-00009-WTM-BWC Document 94 Filed 08/03/20 Page 2 of 8

testicular cancer puts him at higher risk should he contract
COVID-19. (Id. at 6.) Defendant also claims that he exhausted his
administrative remedies. (Id. at 7.) The Government opposes
Defendant’s request. (Doc. 88.) The Court finds that Defendant’s
motion seeking compassionate release under 18 U.S.C.
§ 3582{c) (1) (A) should be denied.

I. ELIGIBILITY FOR COMPASSIONATE RELEASE

 

18 U.S.C. § 3582(c) (1) (A) provides that the Court can reduce
the term of imprisonment upon

motion of the Director of the Bureau of Prisons, or upon

motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on the

defendant's behalf or the lapse of 30 days from the

receipt of such a request by the warden of the

defendant's facility, whichever is earlier
Additionally, 28 C.F.R. § 571.61 requires an inmate seeking a
compassionate release to submit a written request to the prison’s
warden. At a minimum, the inmate’s request must contain “[t]he
extraordinary or compelling circumstances that the inmate believes
warrant consideration;” and “{p]roposed release plans, including
where the inmate will reside, how the inmate will support
himself/herself, and, if the basis for the request involves the
inmate's health, information on where the inmate will receive

medical treatment, and how the inmate will pay for such

treatment.” 28 C.F.R. § 571.61(a).
Case 5:13-cr-00009-WTM-BWC Document 94 Filed 08/03/20 Page 3 of 8

Under § 3582(c)(1) (A), a court may order a sentence reduction
where the court determines, upon consideration of the factors set
forth in 18 U.S.C. § 3553(a), that “extraordinary and compelling
reasons” exist and the defendant does not present a danger to the
safety of any other person or the community. See U.S.S.G.
§ 1B1.13. In its consideration of compassionate release, the Court
is constrained by the applicable policy statements issued by the
United States Sentencing Commission. See 18 U.S.C.
§ 3582(c)(1) (A). The application notes to the applicable policy
statement list three specific examples of extraordinary and
compelling reasons to consider a reduction of sentence under
§ 3582(c)(1)(A): (1) a serious medical condition; (2) advanced
age; and (3) family circumstances. U.S.S.G. § 1B1.13 n.1(A)-(C). A
fourth catch-all category provides: "As determined by the Director
of the Bureau of Prisons, there exists in the defendant's case an
extraordinary and compelling reason other than, or in combination
with," the aforementioned three categories. Id. n.1(D). For a
medical condition to qualify as an extraordinary and compelling
reason, the condition must “substantially diminish[(] the ability
of the defendant to provide self-care within the environment of a
correctional facility and [is one] from which he or she is not
expected to recover.” U.S.S.G. § 1B1.13, n.1(A) (ii).

In seeking compassionate release, Defendant contends that his

underlying conditions of his history of testicular cancer, and the
Case 5:13-cr-O0009-WTM-BWC Document 94 Filed 08/03/20 Page 4 of 8

concomitant compromised immune system from chemotherapy, make him
vulnerable to COVID-19. (Doc. 87 at 6.) Defendant also contends
that he has exhausted his administrative remedies.! (Id. at 7.)

In response, the Government recognizes that the CDC includes
cancer as a condition that renders the individual at an increased
risk of severe illness from COVID-19 and that the CDC finds an
immunocompromised state might render the individual at increased
risk. (Doc. 88 at 12.) However, the Government contends that
Defendant has failed to demonstrate the Defendant currently has
cancer or is presently immunocompromised. (Doc. 88 at 13.) In sum,
the Government argues that while cancer and a compromised immune
system would qualify as a “extraordinary and compelling reason”
for compassionate release’, Defendant has not provided any evidence
that he has these conditions and the BOP’s medical records
indicate that Defendant is cancer free and not taking any
medications that currently suppresses his immune system. (Id. at
14.)

The Court agrees. The Court has reviewed the medical records
supplied by the Government from the BOP and Defendant’s supplement

to his motion (Doc. 93) and does not find any evidence that

 

1 The Government concedes that Defendant has exhausted his
administrative remedies. (Doc. 88 at 6 n.3.)

2 The Court recognizes that the Government does not necessarily
contend that those conditions that the CDC contends “might” place
individuals at an increased risk of severe illness due to COVID-19
are, on their own, extraordinary and compelling reasons for
compassionate release. For the purposes of this motion, however,
the Court groups them together.
Case 5:13-cr-00009-WTM-BWC Document 94 Filed 08/03/20 Page 5 of 8

Defendant currently suffers from any condition that would place
him at a higher risk of severe illness if he contracted COVID-19.
The Court does not find that COVID-19 is in and of itself an
extraordinary and compelling reason to warrant compassionate
release. See Raia, 954 F.3d at 597 (“[T]he mere existence of
COVID-19 in society and the possibility that it may spread to a
particular prison alone cannot independently justify compassionate
release, especially considering BOP's statutory role, and its
extensive professional efforts to curtail the virus's spread.”).
Accordingly, the Court denies Defendant’s motion.
II. Consideration of the Sentencing Factors
Further, even if this Court found Defendant had presented
evidence of a qualifying medical condition that constituted
extraordinary and compelling reasons for compassionate release,
this Court would still deny Defendant’s motion. In considering a
defendant’s motion pursuant to 18 U.S.C. § 3582(c)(1){A), the
Court must consider the factors set forth in § 3553(a). The Court
finds that the factors set forth in 18 U.S.C. § 3553(a) weigh
against releasing Defendant. Section 3553 (a) provides the
following factors for the court’s consideration:
1) the nature and circumstances of the offense and the
history and characteristics of the defendant;
2) the need for the sentence imposed—
A. to reflect the seriousness of the offense, to
promote respect for the law, and to provide just

punishment for the offense;
B. to afford adequate deterrence to criminal conduct;
Case 5:13-cr-00009-WTM-BWC Document 94 Filed 08/03/20 Page 6 of 8

C. to protect the public from further crimes of the
defendant; and

D. to provide the defendant with needed educational
or vocational training, medical care, or other
correctional treatment in the most effective
manner;

3) the kinds of sentences available;

4) the kinds of sentence and the sentencing range
established .. .;

5) any pertinent policy statement .. .;

6) the need to avoid unwarranted sentence disparities
among defendants with similar records who have been
found guilty of similar conduct; and

7) the need to provide restitution to any victims of the
offense.

Courts may, even after finding a defendant eligible for
compassionate release, find that the § 3553(a) factors weigh

against release. See United States v. Chambliss, 948 F.3d 691, 694

 

(Sth Cir. 2020) (affirming a district court’s denial of a
defendant’s motion for compassionate release where the district
court found that, although the defendant had an extraordinary and
compelling reason for compassionate release, the § 3553(a) factors

weighed against a sentence reduction); United States v. Rodd, No.

 

19-3498, 2020 WL 4006427, at *6 (8th Cir. July 16, 2020)
(affirming a district court’s denial of a defendant’s motion for
compassionate release based on the § 3553(a) factors); United

States v. Pawlowski, No. 20-2033, 2020 WL 3483740, at *2 (3d Cir.

 

June 26, 2020) (same); United States v. Kincaid, 802 F. App'x 187,

 

188 (6th Cir. 2020) (same).
In July 2013, Defendant pleaded guilty of possession of a

firearm by a convicted felon/armed career criminal and possession
Case 5:13-cr-0O0009-WTM-BWC Document 94 Filed 08/03/20 Page 7 of 8

with intent to distribute methamphetamine. (Doc. 27.) During his
sentencing hearing, the Court noted Defendant’s lengthy substance
abuse history, his extensive criminal history, and the fact that
Defendant is classified as both a career offender and an armed
career criminal. (Doc. 47 at 9.) The Court further noted that
Defendant’s guidelines range was 188 to 235 months’ imprisonment
but felt that 188 months’ imprisonment was sufficient to
adequately reflect the seriousness of the offense conduct and to
afford adequate deterrence to future criminal conduct. (Id. at 10-
11.)

While the Court is sensitive to the concerns that Defendant
has for his health and safety due to the COVID-19 pandemic, the
Court finds that a reduction in his sentence is not warranted.
Considering the § 3553(a) factors, the Court is instructed to
consider the need of the sentence imposed to “to reflect the
seriousness of the offense, to promote respect for the law, and to
provide just punishment for the offense,” “to afford adequate
deterrence to criminal conduct,” “to protect the public from
further crimes of the defendant,” and “to provide the defendant
with needed educational or vocational training, medical care, or
other correctional treatment in the most effective manner.” 18
U.S.C. § 3553(a). The Court does not find that the sentence
imposed should be reduced. Reducing Defendant’s sentence would not

reflect the seriousness of the offense or provide just punishment.
Case 5:13-cr-00009-WTM-BWC Document 94 Filed 08/03/20 Page 8 of 8

At this time, Defendant has six years left on his sentence.
Considering the facts surrounding this offense, namely that
Defendant participated in a dangerous high-speed car chase and
then fled on foot with a firearm, the Court finds that reducing
Defendant’s sentence to time served would not reflect the
seriousness of the crime. Additionally, the Court finds that
reducing Defendant’s term of imprisonment would not adequately
provide a deterrence to criminal conduct and would not promote
respect for the law. As this Court discussed during Defendant’s
sentencing hearing, Defendant has an extensive criminal history
that ultimately rendered him an armed career criminal and a career
offender. (Doc. 47 at 9.) The factors weigh against reducing
Defendant’s sentence. Accordingly, the Court finds that a
reduction in Defendant’s term of imprisonment is not warranted at
this time.
CONCLUSION

Accordingly, based on the foregoing, Defendant’s Motion for
Compassionate Release (Doc. 87) is DENIED.

SO ORDERED thi 7?

is YJ day of August 2020.

C<eZrn

WILLIAM T. MOORE, TRL
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
